Exhibit 10.1

EXECUTION VERSION

THIRD AMENDMENT TO TERM LOAN AGREEMENT

THIS THIRD AMENDMENT TO TERM LOAN AGREEMENT (this “Amendment”) dated as of
January 17, 2008, is entered into between CONTANGO OIL & GAS COMPANY, a Delaware
corporation (“Borrower”), and CENTAURUS CAPITAL LLC, a Delaware limited
liability company (“Lender”).

WITNESSETH:

WHEREAS, Borrower and the Lender entered into that certain Term Loan Agreement
dated as of January 30, 2007 (as amended, modified or restated from time to
time, the “Loan Agreement”), whereby Lender agreed to make available to Borrower
a credit facility upon the terms and conditions set forth therein; and

WHEREAS, Borrower has requested that the Loan Agreement be amended as set forth
herein; and

WHEREAS, subject to the conditions precedent set forth herein, the parties
hereto have agreed to so amend the Loan Agreement;

NOW, THEREFORE, for and in consideration of the mutual covenants and agreements
contained herein, the Borrower, the Guarantors (by execution of the attached
Guarantors’ Consent and Agreement), and the Lender hereby agree as follows:

SECTION 1. Terms Defined in Loan Agreement. As used in this Amendment, except as
may otherwise be provided herein, all capitalized terms defined in the Loan
Agreement shall have the same meaning herein as therein, all of such terms and
their definitions being incorporated herein by reference. The Loan Agreement, as
amended by this Amendment, is hereinafter called the “Agreement.”

SECTION 2. Amendments to Loan Agreement. Subject to the conditions precedent set
forth in Section 4 hereof, the Loan Agreement is hereby amended as follows:

 

  (a) Section 1.1 of the Loan Agreement is hereby amended by adding the
following definition of “Third Amendment Date” in proper alphabetical order:

““Third Amendment Date” means January 17, 2008.”

 

  (b) Section 1.1 of the Loan Agreement is hereby further amended by deleting
the definition of the term “Second Amendment Date”.

 

  (c) Section 2.1(a) of the Loan Agreement is hereby amended by deleting such
subsection in its entirety and replacing it with the following:

“(a) Subject to the terms and conditions set forth herein, on the Third
Amendment Date the Lender shall make an additional loan to the Borrower in the
principal amount requested by Borrower up to a maximum of $45,000,000. If less
than $45,000,000 is borrowed on such Third Amendment Date, and subject to the
terms and conditions set forth herein, Borrower shall be entitled to request
that additional amounts be advanced to it from time to time in increments of not
less than $1,000,000 provided that the total Loan outstanding shall not exceed a
maximum of $60,000,000, inclusive of the loan in the principal amount of
$15,000,000 that is outstanding as of the Third



--------------------------------------------------------------------------------

Amendment Date (the “Current Outstanding Amount”). All advances (other than the
initial advance to be made pursuant to the first sentence of this
Section 2.1(a)) shall require (i) five (5) Business Days prior written notice
thereof (for any advance of $15,000,000 or less), or (ii) ten (10) Business Days
prior written notice thereof (for any advance in excess of $15,000,000), and
shall be made pursuant to a Request for Advance in the form of Exhibit 2.1
hereto. If less than $60,000,000 is advanced by Lender hereunder by the date
which is ten (10) Business Days prior to the Maturity Date (the “Drawdown
Termination Date”), the Loan shall be in the maximum amount outstanding on such
date and there shall be no further advances hereunder. Amounts prepaid or repaid
with respect to the Loan may not be reborrowed. The Lender shall make any
advances under the Loan by wire transfer of immediately available funds to the
account of the Borrower set forth in Exhibit 2.1.”

 

  (d) Section 2.3(b) of the Loan Agreement is hereby amended by deleting such
subsection in its entirety and replacing it with the following:

“(b) Subject to Section 8.12, if the Loan is not funded in the full amount at
any time during the period from the Third Amendment Date to the Drawdown
Termination Date, the Borrower shall pay to the Lender a non-use fee in the
amount of 1.50% per annum multiplied by such non-funded amount, such fee to be
paid on the last day of each calendar quarter, commencing March 31, 2008 through
and including March 31, 2009, and on the Drawdown Termination Date. For the
avoidance of doubt, the amount of any advance under the Loan that has been
prepaid or repaid shall not be subject to such non-use fee. If the Loan is not
fully funded in the amount of $60,000,000 (inclusive of the Current Outstanding
Amount) by the Drawdown Termination Date, the Loan shall be deemed to be fully
funded and no further non-use fee shall be payable.”

SECTION 3. Consents. Notwithstanding anything to the contrary set forth in the
Loan Agreement or any other Loan Document, Lender hereby consents to the
disposition of assets by Contango Operators, Inc. pursuant to that certain Asset
Purchase Agreement, dated as of January 4, 2008, among XTO Energy Inc., as
buyer, and Contango Operators, Inc., Alta Resources, L.L.C., GPM Energy, LLC,
MND Partners, L.P. and Tepee Petroleum Company, Inc, as sellers.

SECTION 4. Conditions of Effectiveness. The obligations of Lender to amend the
Loan Agreement as provided herein are subject to the fulfillment of the
following conditions precedent:

(a) Borrower shall have delivered to Lender multiple duly executed counterparts
of this Amendment;

(b) Borrower shall have delivered to Lender a replacement Note in the amount,
maturity and as otherwise provided in the Agreement;

(c) no Material Adverse Effect shall have occurred;

(d) no Default or Event of Default shall have occurred; and

(e) the Lender shall have received such other documents and certificates as the
Lender or its counsel may reasonably request.

 

2



--------------------------------------------------------------------------------

SECTION 5. Representations and Warranties. Borrower represents and warrants to
Lender, with full knowledge that Lender is relying on the following
representations and warranties in executing this Amendment, as follows:

(a) It has the power and authority to execute, deliver and perform this
Amendment, and all action on the part of it requisite for the due execution,
delivery and performance of this Amendment has been duly and effectively taken.

(b) The Agreement, the Loan Documents and each and every other document executed
and delivered in connection herewith constitute the legal, valid and binding
obligation of it, to the extent it is a party thereto, enforceable against it in
accordance with their respective terms.

(c) This Amendment does not and will not violate any provisions of any of the
Organizational Documents of it or any contract, agreement, instrument or
requirement of any Governmental Authority to which it is subject. Its execution
of this Amendment will not result in the creation or imposition of any lien upon
any of its properties other than those permitted by the Loan Agreement and this
Amendment.

(d) Execution, delivery and performance of this Amendment does not require the
consent or approval of any other Person, including, without limitation, any
regulatory authority or governmental body of the United States of America or any
state thereof or any political subdivision of the United States of America or
any state thereof.

(e) After giving effect to this Amendment, no Default or Event of Default will
exist, and all of the representations and warranties contained in the Agreement
and all instruments and documents executed pursuant thereto or contemplated
thereby are true and correct in all material respects on and as of this date
other than those which have been disclosed to Lender in writing (except to the
extent such representations and warranties expressly refer to an earlier or
other date, in which case they shall be true and correct as of such earlier or
other date).

(f) Except to the extent expressly set forth herein to the contrary, nothing in
this Section 5 is intended to amend any of the representations or warranties
contained in the Agreement or the Loan Documents to which Borrower is a party.

SECTION 6. Reference to and Effect on the Agreement.

(a) Upon the effectiveness hereof, on and after the date hereof, each reference
in the Loan Agreement to “this Agreement,” “hereunder,” “hereof,” “herein,” or
words of like import, shall mean and be a reference to the Loan Agreement as
amended hereby.

(b) Except as specifically amended by this Amendment, the Agreement shall remain
in full force and effect and is hereby ratified and confirmed.

SECTION 7. Cost, Expenses and Taxes. Each of Borrower and Lender shall bear its
own costs and expenses incurred in connection with the preparation,
reproduction, execution and delivery of this Amendment and the other instruments
and documents to be delivered in connection with the transactions associated
herewith.

SECTION 8. Extent of Amendment. The terms “Term Loan Agreement” and “Loan
Agreement” as used in each of the Loan Documents shall hereafter mean the Loan
Agreement as amended by this Amendment. Except as otherwise expressly provided
herein, neither the Agreement nor the other Loan Documents are amended, modified
or affected by this Amendment. Borrower hereby ratifies and confirms that:

(a) except as expressly amended or waived hereby, all of the terms, conditions,
covenants, representations, warranties and all other provisions of the Agreement
remain in full force and effect;

 

3



--------------------------------------------------------------------------------

(b) each of the other Loan Documents are and remain in full force and effect in
accordance with their respective terms; and

(c) the Collateral (as defined in the Loan Documents), if any, is unimpaired by
this Amendment.

SECTION 9. Grant and Affirmation of Security Interest. Borrower hereby confirms
and agrees that:

(a) any and all liens, security interests and other security or Collateral now
or hereafter held by Lender as security for payment and performance of the
obligations are hereby renewed and carried forth to secure payment and
performance of all of the obligations; and

(b) the Loan Documents, as such may be amended in accordance herewith, are and
remain legal, valid and binding obligations of the parties thereto, enforceable
in accordance with their respective terms.

SECTION 10. Claims. As additional consideration to the execution, delivery, and
performance of this Amendment by the parties hereto and to induce Lender to
enter into this Amendment, Borrower represents and warrants that it does not
know of any defenses, counterclaims or rights of setoff to the payment of any
Obligations of Borrower to Lender.

SECTION 11. Execution and Counterparts. This Amendment may be executed in any
number of counterparts and by different parties hereto in separate counterparts,
each of which when so executed and delivered shall be deemed to be an original
and all of which taken together shall constitute but one and the same
instrument. Delivery of an executed counterpart of this Amendment and the other
Loan Documents by facsimile shall be equally as effective as delivery of a
manually executed counterpart of this Amendment and such other Loan Documents.

SECTION 12. Governing Law. This Amendment shall be governed by and construed in
accordance with the laws of the State of New York.

SECTION 13. Headings. Section headings in this Amendment are included herein for
convenience and reference only and shall not constitute a part of this Amendment
for any other purpose.

SECTION 14. NO ORAL AGREEMENTS. THE RIGHTS AND OBLIGATIONS OF EACH OF THE
PARTIES TO THE LOAN DOCUMENTS SHALL BE DETERMINED SOLELY FROM WRITTEN
AGREEMENTS, DOCUMENTS, AND INSTRUMENTS, AND ANY PRIOR ORAL AGREEMENTS BETWEEN
SUCH PARTIES ARE SUPERSEDED BY AND MERGED INTO SUCH WRITINGS. THIS AGREEMENT (AS
AMENDED IN WRITING FROM TIME TO TIME) AND THE OTHER WRITTEN LOAN DOCUMENTS
EXECUTED BY BORROWER AND LENDER (TOGETHER WITH ALL FEE LETTERS AS THEY RELATE TO
THE PAYMENT OF FEES AFTER THE CLOSING DATE) REPRESENT THE FINAL AGREEMENT
BETWEEN SUCH PARTIES, AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS, OR SUBSEQUENT ORAL AGREEMENTS BY SUCH PARTIES. THERE ARE NO
UNWRITTEN ORAL AGREEMENTS BETWEEN SUCH PARTIES.

 

4



--------------------------------------------------------------------------------

SECTION 15. No Waiver. Borrower agrees that no Event of Default and no Default
has been waived or remedied by the execution of this Amendment by Lender, and
any such Default or Event or Default heretofore arising and currently continuing
shall continue after the execution and delivery hereof. Nothing contained in
this Amendment nor any past indulgence by Lender, nor any other action or
inaction on behalf of Lender (i) shall constitute or be deemed to constitute a
waiver of any Defaults or Events of Default which may exist under the Agreement
or the other Loan Documents, or (ii) shall constitute or be deemed to constitute
an election of remedies by Lender or a waiver of any of the rights or remedies
of Lender provided in the Agreement or the other Loan Documents or otherwise
afforded at law or in equity.

THERE ARE NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.

[Signature Pages Follow]

 

5



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be executed
by their respective officers thereunto duly authorized.

 

BORROWER:

CONTANGO OIL & GAS COMPANY,

a Delaware corporation

By:  

/s/ Kenneth R. Peak

  Kenneth R. Peak   Chairman of the Board, Chief Executive Officer,   President,
Chief Financial Officer, and Secretary

 

Signature Page to Third Amendment to Loan Agreement – Contango Oil & Gas Company



--------------------------------------------------------------------------------

LENDER:

CENTAURUS CAPITAL LLC

By:  

/s/ John D. Arnold

Name:   John D. Arnold Title:   President

 

Signature Page to Third Amendment to Loan Agreement – Contango Oil & Gas Company



--------------------------------------------------------------------------------

GUARANTORS’ CONSENT AND AGREEMENT

As an inducement to Lender to execute, and in consideration of Lender’s
execution of the foregoing Third Amendment to Term Loan Agreement, which, among
other things, increases the maximum aggregate principal amount of indebtedness
from $30,000,000 to $60,000,000, the undersigned hereby consent thereto and
agree that the same shall in no way release, diminish, impair, reduce or
otherwise adversely affect the respective obligations and liabilities of each of
the undersigned under each Guaranty described in the Loan Agreement, or any
agreements, documents or instruments executed by any of the undersigned to
create liens, security interests or charges to secure any of the indebtedness
under the Loan Documents, all of which obligations and liabilities are, and
shall continue to be, in full force and effect. This consent and agreement shall
be binding upon the undersigned, and the respective successors and assigns of
each, and shall inure to the benefit of Lender, and the respective successors
and assigns of each.

 

GUARANTORS:

COE OFFSHORE, LLC,

a Delaware limited liability company

By:   Contango Oil & Gas Company,   a Delaware corporation,   its manager   By:
 

/s/ Kenneth R. Peak

    Kenneth R. Peak     Chairman of the Board, Chief Executive Officer,
President, Chief Financial Officer, and Secretary

CONTANGO OPERATORS, INC.,

a Delaware corporation

By:  

/s/ Kenneth R. Peak

  Kenneth R. Peak   Chairman and Secretary

CONTANGO STEP I, INC.,

a Delaware corporation

By:  

/s/ Kenneth R. Peak

  Kenneth R. Peak   Chairman, President and Secretary

 

Guarantors’ Consent and Agreement to Third Amendment to Loan Agreement –
Contango Oil & Gas Company



--------------------------------------------------------------------------------

CONTANGO STEP II, INC.,

a Delaware corporation

By:  

/s/ Kenneth R. Peak

  Kenneth R. Peak   Chairman, Chief Executive Officer and President

CONTANGO STEP, L.P.,

a Texas limited partnership

By:   Contango Step I, Inc.,   a Delaware corporation,   its general partner  
By:  

/s/ Kenneth R. Peak

    Kenneth R. Peak     Chairman, President and Secretary

REX OFFSHORE CORPORATION,

a Delaware corporation

By:  

/s/ Kenneth R. Peak

  Kenneth R. Peak   Chairman, President and Secretary

 

Guarantors’ Consent and Agreement to Third Amendment to Loan Agreement –
Contango Oil & Gas Company